Name: 2008/634/EC: Decision taken by common agreement between the Representatives of the Governments of Member States of 18 June 2008 on the location of the seat of the European Institute for Innovation and Technology (EIT)
 Type: Decision
 Subject Matter: teaching;  Europe;  organisation of teaching;  technology and technical regulations;  research and intellectual property
 Date Published: 2008-08-02

 2.8.2008 EN Official Journal of the European Union L 206/16 DECISION TAKEN BY COMMON AGREEMENT BETWEEN THE REPRESENTATIVES OF THE GOVERNMENTS OF MEMBER STATES of 18 June 2008 on the location of the seat of the European Institute for Innovation and Technology (EIT) (2008/634/EC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, Having regard to Article 289 of the Treaty establishing the European Community, Whereas: (1) The establishment of a European Institute for Innovation and Technology was decided by Regulation (EC) No 294/2008 of the European Parliament and of the Council of 11 March 2008 establishing the European Institute for Innovation and Technology (1). (2) The location of the seat of this Institute should be determined, HAVE DECIDED AS FOLLOWS: Article 1 The European Institute for Innovation and Technology (EIT) shall have its seat in Budapest. Article 2 This Decision, which will be published in the Official Journal of the European Union, shall take effect on the date of its publication. Done at Brussels, 18 June 2008. The President M. KUCLER DOLINAR (1) OJ L 97, 9.4.2008, p. 1.